Citation Nr: 0527491	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
excision of a pterygium from the left eye.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by loss of hair on the scalp 
(alopecia).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acne, 
claimed as a skin condition.

4.  Entitlement to service connection for a gastrointestinal 
disability, claimed as reflux, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a cardiovascular 
disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a hysterectomy.

8.  Entitlement to service connection for metatarsalgia of 
the right foot, to include as secondary to service-connected 
hallux valgus of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969 and from December 1990 to July 1991.  Her 
service included service in a reserve component of the 
military, as well as active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. §§ 3.2(i), 3.317(d).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2001 and October 2002 decisions by 
the RO.  By those decisions, the RO, in pertinent part, 
denied service connection for residuals of excision of a 
pterygium from the left eye, for a hysterectomy, and for 
gastrointestinal, respiratory, and cardiovascular 
disabilities.  The RO also reopened previously denied claims 
for service connection for acne, claimed as a skin disorder, 
and for a disability manifested by loss of hair on the scalp 
(i.e., alopecia), and denied those claims on the merits.

Although the RO has found that new and material evidence has 
been received to reopen the veteran's acne and alopecia 
claims, the Board is required to consider that question 
independently.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Consequently, the issues pertaining to 
those claims have been characterized as set forth above, on 
the title page.

By its November 2001 decision, the RO also denied service 
connection for disabilities manifested by joint pain, 
fatigue, sleep disturbance, and night sweats, claimed as due 
to undiagnosed illness.  The veteran perfected an appeal to 
the Board with respect to each of those issues.  However, in 
July 2004, during a hearing held before the undersigned at 
the RO, she indicated that she wished to withdraw those 
issues from appeal.  38 C.F.R. § 20.204.  Consequently, those 
issues are no longer before the Board.

In April 2000, the Board remanded to the RO the matter of the 
veteran's entitlement to a compensable rating for service-
connected blepharitis.  Thereafter, however, in January 2001, 
the RO granted a 10 percent rating the disorder, and the 
veteran withdrew the issue from appeal in August 2001.  As a 
result, that issue is also no longer before the Board.

In June 2003, the RO denied service connection for 
metatarsalgia of the right foot, to include as secondary to 
service-connected hallux valgus of the left great toe.  The 
veteran was notified of the RO's decision in June 2003.  In 
August 2003, she submitted a statement that can reasonably be 
construed as a notice of disagreement (NOD) with respect to 
the RO's denial.  Thus far, it does not appear from the 
record that the RO has furnished her a statement of the case 
(SOC) as to this issue.  This matter is addressed in further 
detail, below.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The 
Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for alopecia, 
acne, a gastrointestinal disorder, and hysterectomy.  For the 
reasons set forth below, the remaining claims on appeal are 
being REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  By a decision entered in April 2000, the Board disallowed 
the veteran's claims for service connection for acne and for 
a disability manifested by hair loss of the scalp as not well 
grounded.

2.  The veteran did not appeal the Board's April 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court); nor did she request VCAA readjudication of 
her claims within two years of the enactment of the VCAA.

3.  Since the time of the April 2000 decision, evidence has 
been received which includes a February 2003 opinion from a 
private physician suggesting that the veteran has a 
longstanding acne vulgaris that had its onset during active 
service; the evidence also includes medical reports, 
testimony, and lay statements that further illuminate the 
nature and duration of the veteran's problems with alopecia.

4.  Chronic and recurring acne vulgaris had its onset during 
a period of active military service.

5.  The veteran was treated for venereal disease and other 
gynecological conditions during service that ultimately 
necessitated a hysterectomy.

6.  The veteran's difficulties with hair loss on the scalp 
and gastrointestinal complaints have been attributed to the 
known clinical diagnoses of folliculitis and gastroesophageal 
reflux disease (GERD); no competent medical evidence has been 
received to show that folliculitis or GERD can be attributed 
to the veteran's service.


CONCLUSIONS OF LAW

1.  The Board's April 2000 decision is final.  38 U.S.C.A. 
§§ 7252, 7266 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(1999).

2.  New and material evidence has been received to reopen the 
veteran's claims for service connection for acne and for a 
disability manifested by hair loss of the scalp.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Acne vulgaris was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2004).

4.  The veteran underwent a hysterectomy as a result of 
disease incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

5.  A disability manifested by hair loss on the scalp, 
diagnosed as folliculitis, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

6.  A gastrointestinal disability, diagnosed as GERD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for alopecia, acne, a gastrointestinal disorder, 
and a hysterectomy.  She maintains, in essence, that her 
currently shown chronic acne condition was first manifested 
during service in May 1991; that she has had problems with 
hair loss of the scalp and gastrointestinal symptoms since 
her period of service in Southwest Asia; and that she 
underwent a hysterectomy in 1976 as a result of venereal 
disease she contracted during her first period of active 
duty.

I.  Preliminary Considerations

A.  Change in the Law

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (codified at 
38 C.F.R. § 3.317).

In the present case, the Board notes that the RO has not 
provided the veteran with notice of the amended law.  Here, 
however-at least in the context of the claims that are 
currently being decided-the amendments are of no real 
effect.  With exceptions not here applicable, both the 
"old" and the "new" law require, at bottom, that in order 
to obtain compensation for an undiagnosed illness, the 
disability in question must not be attributed to any known 
clinical diagnosis.  As discussed below, the Board is 
granting the veteran's claims for service connection for acne 
and hysterectomy.  Further, the veteran's alopecia and 
gastrointestinal disabilities have been attributed to known 
clinical diagnoses.  Consequently, she cannot obtain service 
connection for these latter two disabilities under any 
version of 38 C.F.R. § 3.317, whether old or new.  Under the 
circumstances, it is the Board's conclusion that there is no 
risk that the veteran will be prejudiced by the Board 
proceeding to adjudicate these issues at the present time.  
Providing specific notice of the change in law would only 
serve to further delay the adjudication of her appeal, with 
no additional benefit flowing to the veteran.

B.  New Evidence

The RO last issued the veteran a supplemental SOC (SSOC) 
relative to the claims here at issue in September 2003.  
Thereafter, the veteran filed claims for additional 
disabilities, and further medical evidence was added to the 
claims file; specifically, VA examination reports and 
treatment records dated from 2002 to 2004, four lay 
statements, and three statements from medical professionals.  
In July and September 2004, the veteran specifically waived 
RO review of much of this evidence, including some of the VA 
treatment records, all of the lay statements, and the three 
statements from medical professionals.  As to the remainder 
of the evidence for which there is no specific waiver 
(namely, some VA treatment records and examination reports 
dated from 2002 to 2004), the Board has reviewed that 
evidence and finds that it relates primarily to the veteran's 
treatment for fibromyalgia and depression.  It does not 
contain any meaningful information relative to the etiology 
of the conditions presently at issue and, therefore, is not 
"pertinent" to the current appeal.  Accordingly, there is 
no need to return the veteran's claims to the RO for 
preparation of another SSOC.  See 38 C.F.R. § 19.31 (2004).  
To do so would only serve to delay the adjudication of her 
appeal, with no benefit flowing to the veteran.



C.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, as noted above, the Board is hereby 
granting service connection for acne and a hysterectomy.  
Accordingly, there is no need to discuss whether the 
requirements of the VCAA have been satisfied with respect to 
those two particular claims.  That question is moot.

With regard to the other claims that are currently being 
decided (the claims relating to hair loss and a 
gastrointestinal disability), the Board finds that VA has 
satisfied its duty to notify by means of two April 2001 
letters from the RO to the appellant.  Those letters, taken 
together, informed the appellant of what evidence was 
required to substantiate her claims, and of her and VA's 
respective duties for obtaining evidence.  In addition, one 
of the letters specifically asked her to "[s]end the 
information describing additional evidence or the evidence 
itself to [the RO]."

Here, the April 2001 letters were sent before the November 
2001 decision that denied service connection for hair loss 
and a gastrointestinal disability.  Therefore, there is no 
need to discuss whether the veteran has been prejudiced by a 
notice sent out of time.  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (holding that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), is to be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits).

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being decided.  The veteran's service medical 
records have been obtained, including the medical records 
from her period of service in the Air National Guard.  
Records of her VA treatment and reports from several private 
care providers have also been obtained, and she has not 
identified and/or provided releases for any other evidence 
that needs to be procured.  The Board acknowledges that she 
has not been afforded a current VA examination relative to 
her claims for hair loss and gastrointestinal difficulties.  
In this case, however, as discussed below, those conditions 
have both been attributed to known clinical diagnoses, and 
the record is devoid of any competent medical evidence to 
indicate that the diagnosed entities "may be associated 
with" her service.  Under those circumstances, as outlined 
above, no examination in necessary.  No further development 
action is required.

II.  Substantive Review of Claims

A.  Reopening

By a decision entered in April 2000, the Board disallowed the 
veteran's claims for service connection for acne and for a 
disability manifested by hair loss of the scalp.  The Board 
found that the claims were not well grounded.  The veteran 
did not appeal the Board's decision to the Court.  Nor did 
she request VCAA readjudication of her claims within two 
years of the enactment of the VCAA.  See VCAA, Pub. L. No. 
106-475, § 7(b).  As a result, the Board's decision became 
final.  38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100.  
Service connection for those conditions may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); Barnett v. Brown, supra; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes a February 2003 opinion 
from a private physician, Mark G. Blaskis, suggesting that 
the veteran has a longstanding acne vulgaris that had its 
onset during active service in May 1991.  The evidence also 
includes medical reports, testimony, and lay statements that 
further illuminate the nature and duration of the veteran's 
problems with alopecia.  This evidence was not of record at 
the time of the prior disallowance in April 2000; is not 
merely cumulative or redundant of the evidence that was then 
of record; bears directly and substantially upon the specific 
matter under consideration; and is so significant that it 
must be considered in order to fairly decide the merits of 
these two claims.  The evidence is therefore new and 
material, and the claims are reopened.  They will be 
considered de novo.

B.  The Merits of the Veteran's Claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

As noted previously, the law affecting compensation for 
disabilities occurring in Gulf War veterans has been amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  However, with 
exceptions not here applicable, both the "old" and the 
"new" law require that in order to obtain compensation for 
an undiagnosed illness, the disability in question must not 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).

If a disability claimed as due to undiagnosed illness is 
shown to be attributable to a known clinical diagnosis, 
service connection may still potentially be established for 
the diagnosed entity on a "direct" basis.  Generally 
speaking, "direct" service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306.  Ordinarily, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence supports the 
veteran's claim for service connection for acne vulgaris.  
The veteran's service medical records show that acne vulgaris 
was diagnosed in May 1991.  Although she was examined on many 
occasions prior to that time, the condition was never 
complained of or clinically identified before May 1991.  
Further, the veteran has denied having had difficulties with 
acne prior to her period of service in the Persian Gulf.  
Therefore, the Board concludes that acne vulgaris was first 
manifested in 1991, during a period of active service.  In 
terms of chronicity, the Board notes that the condition was 
not described as chronic in May 1991, and that subsequent 
examinations in February 1992 and September 1993 were 
completely silent for complaints or findings relative to 
acne.  Nevertheless, the record clearly shows that she 
currently suffers from chronic and recurring difficulties 
with acne vulgaris, and she has submitted a statement from a 
private physician, Mark G. Blaskis, which suggests that her 
current difficulties with acne vulgaris are longstanding and 
are related to the episode for which she was treated in May 
1991.  Under the circumstances, it is the Board's conclusion 
that her currently shown acne vulgaris was incurred in 
service.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102.  
Service connection for acne vulgaris is therefore granted.

The Board also finds that the evidence supports the veteran's 
claim for service connection for hysterectomy.  The evidence 
of record shows that she was treated for gonorrhea during her 
first period of active service, and well as for cervicitis, 
and that dysplasia of the cervix was noted as well.  She did 
not undergo hysterectomy until 1976, several years after her 
first period of active duty.  However, the physician who 
performed the procedure, a Dr. Hooker, has opined in a 
January 2003 statement that the procedure was necessitated as 
a result of venereal disease the veteran contracted during 
her first period of service.  More specifically, Dr. Hooker 
indicated that the veteran contracted a venereal disease 
during service; that she developed HPV (human papilloma 
virus); that she developed cervical dysplasia as a result; 
that, following treatment for dysplasia, she developed an 
incompetent cervix; and that a hysterectomy was therefore 
necessitated.  The Board has reviewed the available evidence, 
and has no reason to doubt Dr. Hooker's opinion on the 
matter.  He was the veteran's treating physician from 1974 to 
1987, and his statement clearly indicates that his opinion on 
the matter is based on a review of the veteran's service 
medical records, as well as medical records from other 
treating physicians.  Further, his opinion is uncontradicted 
on the record.  Service connection for the veteran's 
hysterectomy is therefore granted.

As for the veteran's claims for service connection for a 
disability manifested by hair loss on the scalp (alopecia) 
and for gastrointestinal disability, the Board finds that the 
preponderance of the evidence is against those claims.  The 
Board notes, first, that both conditions have been attributed 
to known clinical diagnoses.  More specifically, the 
veteran's private dermatologist, Dr. Blaskis, indicated in a 
September 1999 statement that the veteran's hair loss on the 
scalp was due to diffuse folliculitis.  Further, a VA 
examination report, dated in April 2001, indicates that the 
veteran's gastrointestinal symptoms are most consistent with 
GERD.  Accordingly, service connection cannot be granted for 
these conditions on the basis of undiagnosed illness.

Turning to the matter of "direct" service connection, the 
Board notes that the veteran's service medical records are 
completely negative for any complaints of, or treatment for, 
hair loss or gastrointestinal disability.  Hair loss was 
first objectively noted in March 1998, during a VA 
examination-well after the conclusion of her military 
service-and she first presented for treatment of 
gastrointestinal problems in December 1997.  Although the 
veteran contends that she first experienced difficulties with 
hair loss and gastrointestinal symptoms during service in the 
Persian Gulf, and that she has experienced them ever since, 
there is nothing in the record to show that she has the 
expertise or specialized training necessary to link her 
currently diagnosed conditions to her military service or to 
her continued symptoms since service.  Accordingly, and 
because the record is otherwise completely devoid of any 
competent medical evidence to suggest that either 
folliculitis or GERD can be attributed to service, service 
connection for these conditions must be denied.


ORDER

The claim for service connection for acne vulgaris is 
reopened, and service connection is granted.

The claim for service connection for a hysterectomy is 
granted.

The claim for service connection for a disability manifested 
by hair loss of the scalp, diagnosed as folliculitis, is 
reopened and denied.

The claim for service connection for a gastrointestinal 
disability, diagnosed as GERD, is also denied.


REMAND

In January 2004, a private physician, Dr. John C. Hindersman, 
provided an opinion to the effect that the pterygium of the 
veteran's left eye (excised in 1999) was "most likely" a 
result of sand storms the veteran was exposed to during her 
period of service in the Persian Gulf (Saudi Arabia).  
Notably, Dr. Hindersman did not provide any substantive 
rationale for his opinion.  In addition, although he 
indicated that he had reviewed the veteran's "medical 
record," it is not entirely clear whether he reviewed all of 
the evidence in her claims file in reaching his conclusions, 
or whether he simply reviewed the records of his own clinical 
treatment.  Under the circumstances, the Board finds that the 
veteran should be afforded a VA examination for purposes of 
further exploring the likely etiology of her condition.

In July 2004, a private physician, Charlie W. Devlin, 
provided an opinion to the effect that the veteran suffers 
from chronic pericardial effusion and atypical chest pain 
which is "more likely than not" a direct result of her 
service in the Gulf War.  However, as with the opinion from 
Dr. Hindersman, Dr. Devlin does not provide any substantive 
rationale for his opinion.  Nor does he indicate in the 
opinion which records he reviewed, if any, in the process of 
preparing his opinion.  Accordingly, the Board finds that a 
VA examination is also required for purposes of further 
exploring the likely etiology of the veteran's cardiovascular 
condition.

The record shows that the veteran underwent pulmonary 
function testing at the VA Medical Center (VAMC) in Columbia, 
South Carolina in May 2001.  The record also indicates that 
she underwent testing at the South Carolina Heart Center 
(presumably, under the direction of Dr. Devlin) and that 
pulmonary hypertension was found.  Presently, the claims file 
does not contain the results of the pulmonary function 
testing performed at the Columbia VAMC.  Nor does it contain 
any clinical records from the South Carolina Heart Center or 
Dr. Devlin.  On remand, efforts should be undertaken to 
obtain the missing records.  In addition, because the record 
shows that the veteran was treated for an episode of 
pneumonia during service in 1969, the Board finds that it 
would be useful to have the veteran examined for purposes of 
obtaining further information as to the nature and likely 
etiology of her current respiratory complaints.

As noted above, the Board has determined that the veteran 
filed a timely NOD with respect to the RO's June 2003 
decision denying her claim for service connection for 
metatarsalgia of the right foot, to include as secondary to 
service-connected hallux valgus of the left great toe.  See 
Introduction, supra.  To date, however, no SOC as to that 
issue has been furnished.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held that when an appellant files a 
timely NOD and there is no SOC issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2004).

The veteran is hereby notified that it is her responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of her case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of her claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
the records of her treatment at the South 
Carolina Heart Center and by Dr. Devlin.  If 
she provides appropriate release(s), make 
efforts to obtain the records of that 
treatment, following the procedures set forth 
in 38 C.F.R. § 3.159.  If additional evidence 
is received, associate it with the claims 
file.

2.  Obtain the results of the pulmonary 
function testing that was performed at the 
VAMC in Columbia, South Carolina in May 2001, 
and any additional records of VA treatment 
that have been generated since June 2004 
relative to her left eye and cardiovascular 
and respiratory complaints.  Associate the 
records with the claims file.

3.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of her left eye.  The examiner 
should review the claims file in connection 
with the examination, and should indicate in 
the report of the examination that the claims 
file has been reviewed.  After examining the 
veteran, and undertaking any indicated 
testing, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the pterygium excised from the 
veteran's eye in September 1999 can in any 
way be attributed to the veteran's military 
service.  If the examiner finds that the 
pterygium was not related to service, he or 
she should reconcile that conclusion with the 
opinion offered in January 2004 by the 
veteran's private physician, Dr. Hindersman, 
to the effect that the pterygium was "most 
likely" a result of sand storms the veteran 
was exposed to during her period of service 
in the Saudi Arabia.  A complete rationale 
should be provided.

4.  Schedule the veteran for comprehensive 
cardiovascular and respiratory examinations.  
The claims file must be made available to, 
and reviewed by, each examiner called upon to 
examine the veteran.  The examiner(s) should 
determine if there are any objective medical 
indications that the veteran is suffering 
from cardiovascular or respiratory 
disability.  The examiner(s) should provide 
details about the onset, frequency, duration, 
and severity of the veteran's complaints, and 
should discuss what precipitates and relieves 
them.  It should then be determined, based on 
a review of symptoms, physical findings, and 
laboratory tests, if these problems are 
attributable to any known diagnostic entity 
or entities.  All necessary testing should be 
performed.  Examinations by appropriate 
specialists should be conducted with regard 
to any of the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot be 
attributed to a known clinical diagnosis.  
The examiner(s) should consider that symptom-
based "diagnoses" are not considered known 
diagnostic entities for compensation 
purposes; neither are medically unexplained 
chronic multisymptom illnesses such as 
chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  The examiner(s) 
should also consider that the veteran has 
previously been found to have an enlarged 
heart, chronic pericardial effusion, trace to 
mild pan valvular insufficiency, and mild 
mitral regurgitation with associated mild 
pulmonary hypertension.  The final report of 
the examination(s) should set forth a list of 
diagnosed conditions, and a separate list of 
any symptoms, abnormal physical findings, and 
abnormal laboratory test results that cannot 
be attributed to a known clinical diagnosis.  
In addition, with respect to any 
cardiovascular or respiratory disorder that 
is attributed to a known clinical diagnosis, 
the report should contain an opinion, with 
respect to each such diagnosis, as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the identified disorder is related to 
the veteran's military service.  A complete 
rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for residuals of excision of a pterygium of 
the left eye and for the claimed 
cardiovascular and gastrointestinal 
disabilities.  With regard to the two latter 
claims, the RO should consider the current 
version of 38 C.F.R. § 3.317.  If any benefit 
sought remains denied, an SSOC should be 
provided to the veteran and her 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.317.

6.  Furnish the veteran an SOC, in accordance 
with 38 C.F.R. § 19.29, concerning her NOD 
from the June 2003 denial of her claim for 
service connection for metatarsalgia of the 
right foot, to include as secondary to 
service-connected hallux valgus of the left 
great toe, unless the claim is resolved by 
granting the benefits sought or the NOD is 
withdrawn.  The claim should be certified to 
the Board for appellate review if, and only 
if, a timely substantive appeal is received.

After the veteran and her representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
she receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


